— In a negligence action to recover damages for personal injuries, etc., the defendants Metropolitan Transportation Authority and Long Island Railroad Company appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated November 16, 1984, which denied their motion to conduct further examinations before trial of the defendant National Railroad Passenger Corp., doing business as Amtrak.
Order reversed, without costs or disbursements, motion granted, and the respondent is directed to comply with a "Notice to take Deposition” dated August 21, 1984. The examinations before trial of H. C. Archdeacon, R. K. Farmer, J. F. McGowan, Officer M. F. Aurisano, Officer F. K. Jensen, Sergeant M. O. Alsonso and J. Collins shall be conducted upon written notice of at least 10 days, or at such time and place as the parties may agree, and shall be concluded within 30 days after service upon the respondent of a copy of the order to be made hereon, with notice of entry. In the interim, the action shall remain on the Trial Calendar.
Under the circumstances of this case, the appellants are entitled to conduct further discovery to the extent indicated. Mangano, J. P., Weinstein, Fiber and Spatt, JJ., concur.